Exhibit 10.2

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of the 11th day of May, 2012, by and among SUMMER INFANT, INC., a
Delaware corporation (“SI Holdings”), and SUMMER INFANT (USA), INC., a Rhode
Island corporation (“SI USA”, and collectively with SI Holdings, the “Borrowers”
and each individually a “Borrower”), the Lenders identified on the signature
pages hereto (collectively, the “Lenders” and each individually, a “Lender”),
BANK OF AMERICA, N.A., a national banking association, as Swing Line Lender (in
such capacity, the “Swing Line Lender”) and as L/C Issuer (in such capacity, the
“L/C Issuer”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”), and RBS CITIZENS, NATIONAL ASSOCIATION, as
Collateral Agent (in such capacity, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Lenders, the Swing Line Lender, the L/C Issuer, the Administrative
Agent, the Collateral Agent and the Borrowers are parties to a certain Amended
and Restated Credit Agreement dated as of August 2, 2010, as amended by a
certain First Amendment to Amended and Restated Credit Agreement dated as of
March 24, 2011, and a certain Second Amendment to Amended and Restated Credit
Agreement dated as of November 9, 2011 (as so amended, the “Credit Agreement”),
which Credit Agreement is incorporated herein by reference and made a part
hereof; and

 

WHEREAS, the Borrowers have acknowledged that certain Events of Default exist
under the Credit Agreement on the date hereof as described on Annex A attached
hereto and made a part hereof (the “Existing Events of Default”); and

 

WHEREAS, the Borrowers have applied to the Lenders, the Swing Line Lender, the
L/C Issuer and the Administrative Agent (collectively, the “Lender Parties”) to
make certain amendments to the Credit Agreement and to waive the Existing Events
of Default; and

 

WHEREAS, the Lender Parties are willing to effect such amendments and grant such
waivers subject to the execution and delivery of an agreement in form and
substance satisfactory to the Lender Parties to evidence such amendments and
waivers; and

 

WHEREAS, the Lender Parties and the Borrowers desire to amend the Credit
Agreement in the manner set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree, effective as
of the Third Amendment Closing Date (as hereinafter defined), as follows:

 

1.                                      Definitions.  (a)  Capitalized terms
used herein that are not otherwise defined herein shall have the identical
meanings given to such terms in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 The terms “Applicable Rate”, “Consolidated
EBITDA”, “Interest Payment Date”, “Maturity Date” and “Permitted Acquisitions”
appearing in Section 1.01 of the Credit Agreement are hereby amended to read in
their entirety, respectively, as follows:

 

““Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Applicable Rate for
Eurodollar Loans
and L/C Fees

 

Applicable Rate
For Base Rate
Loans

 

1

 

<2.50:1.00

 

2.000

%

0.000

%

2

 

>2.50:1.00 but <3.00:1.00

 

2.500

%

0.500

%

3

 

>3.00:1.00 but <3.25:1.00

 

3.000

%

1.000

%

4

 

>3.25:1.00 but <3.50:1.00

 

3.375

%

1.375

%

5

 

>3.50:100

 

3.750

%

1.750

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first Business Day of the month following the date such Compliance Certificate
was required to have been delivered.  Notwithstanding the foregoing, the
Applicable Rate in effect from April 1, 2012, until the Applicable Rate is
determined in accordance with the preceding sentence based on the Compliance
Certificate delivered for the period ending June 30, 2012, shall be determined
based upon Pricing Level 4.”

 

““Consolidated EBITDA” means, for any period, for Borrowers and their
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following (without duplication) to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) provision for Federal, state, local and foreign
income taxes payable by the Borrowers and their Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) Permitted Add-backs, if any,
for such period, (v) non-cash stock option expense, and (vi) other non-recurring
expenses of Borrowers and their Subsidiaries reducing such Consolidated Net
Income in such period, which have been approved and consented to in writing by
the Required Lenders as constituting permissible add-back adjustments in the
calculation of Consolidated EBITDA, and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local

 

2

--------------------------------------------------------------------------------


 

and foreign income tax credits of Borrowers and their Subsidiaries for such
period and (ii) all non-cash items increasing Consolidated Net Income for such
period.”

 

““Interest Payment Date” means:

 

“(a)                           as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds one month, the respective dates that fall every month after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each calendar month and the Maturity Date.”

 

““Maturity Date” means December 31, 2013; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.”

 

““Permitted Acquisitions” means (a) the Born Free Acquisition, and (b) other
Investments consisting of an Acquisition or series of Acquisitions by Borrowers
during the term of this Agreement which is or are consented to in writing by
Required Lenders in their sole discretion; provided in all cases that (i) the
property and assets acquired (or the property and assets of the Person acquired)
in such Acquisition is identical, similar, complementary or ancillary to the
line of business as the Borrowers and their Subsidiaries were engaged in on the
Closing Date, (ii) Administrative Agent shall have received all items in respect
of the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of the Collateral Documents, (iii) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (iv) the Borrower Representative shall have delivered
to Administrative Agent a pro forma Compliance Certificate demonstrating that,
upon giving effect to such Acquisition on a pro forma basis, Borrowers would be
in compliance with the financial covenants set forth in Section 6.12 as of the
most recent fiscal quarter for which Borrowers have delivered financial
statements pursuant to Section 6.01(a) or Section 6.01(b), as applicable, and no
other Default has occurred and is continuing or would be caused by such
Acquisition, and (v) the representations and warranties made by Borrowers in
each Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto) except
to the extent such representations and warranties expressly relate to an earlier
date.”

 

(c)                                  The following new definitions are hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order:

 

““Third Amendment” means that certain Third Amendment to Amended and Restated
Credit Agreement dated as of May 11, 2012, by and among the Borrowers, the
Lenders, the Swing Line Lender, the L/C Issuer, the Administrative Agent and the
Collateral Agent.”

 

““Third Amendment Closing Date” means May 11, 2012.”

 

3

--------------------------------------------------------------------------------


 

2.                                      Amendments to Article II.

 

Section 2.14 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“2.14.                Increase in Commitments.  SECTION 2.14 IS INTENTIONALLY
DELETED FROM THIS AGREEMENT EFFECTIVE AS OF THE THIRD AMENDMENT CLOSING DATE.”

 

3.                                      Amendments to Article VI.

 

(a)                                Section 6.01 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

“6.01.                Financial Statements.  Deliver to Administrative Agent a
sufficient number of copies for delivery by Administrative Agent to each Lender,
in form and detail satisfactory to Administrative Agent and the Required
Lenders:

 

“(a)                            as soon as available, but in any event within
one hundred twenty (120) days of the end of each fiscal year of SI Holdings (or,
if earlier, fifteen (15) days after the date required to be filed with the SEC),
audited balance sheets and statements of profit and loss and cash flows,
retained earnings, reconciliation of net worth and source and application of
funds for such fiscal year for SI Holdings and its Subsidiaries, each prepared
in accordance with GAAP consistently applied, on a consolidated and
consolidating basis, in reasonable detail by independent certified public
accountants selected by the Borrowers and acceptable to Administrative Agent,
showing SI Holdings’ and its Subsidiaries’ consolidated and consolidating
financial condition at the close of such fiscal year and the results of
operations during such year, together with a certificate signed by an officer of
the Borrowers, certifying Borrowers’ compliance, or lack thereof, with the
financial covenants described in Section 6.12 hereof, and a schedule showing the
calculations used to determine such compliance (or lack thereof);

 

“(b)                            as soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter in each fiscal year of
SI Holdings (or, if earlier, five (5) days after the date required to be filed
with the SEC), (i) consolidated balance sheets and statements of profit and loss
and cash flows, retained earnings, reconciliation of net worth and source and
application of funds for such fiscal year, each prepared in reasonable detail in
accordance with GAAP, on a consolidated and consolidating basis, consistently
applied, and consistent in format with the financial statements furnished to
Administrative Agent in connection with the Borrowers’ loan application,
certified by the President or Chief Financial Officer of SI Holdings as fairly
representing the financial position of the Borrowers and their Subsidiaries,
such balance sheets to be as of the close of such quarter and such other
statements to be for the period from the beginning of the then current fiscal
year to the end of such quarter in each case subject to normal audit and
year-end adjustments; and (ii) a quarterly schedule of revenues, gross margin
and contribution margin by product segment in form acceptable to the
Administrative Agent;

 

4

--------------------------------------------------------------------------------


 

“(c)                             within thirty (30) days after the beginning of
each fiscal year, a management prepared budget for the then fiscal year in form
and substance reasonably satisfactory to Administrative Agent, prepared on a
consolidated and consolidating basis, which budget shall include, without
limitation, projected covenant compliance, projected profit and loss and cash
flow statements, balance sheets and a capital expenditure budget; and

 

“(d)                            as soon as available, but in any event within
ten (10) days after the end of each calendar month, a monthly cash flow report,
accounts receivable report, accounts payable report and inventory report as of
the last day of such calendar month, in form acceptable to the Administrative
Agent.”

 

(b)                                 Section 6.10 of the Credit Agreement is
hereby amended by adding the following at the end thereof:

 

“In addition and without limiting or prejudicing the rights of the
Administrative Agent or the Lenders under either Section 6.02(g) hereof or the
foregoing provisions of this Section 6.10, the Administrative Agent and its
agents and independent contractors may perform a field exam of Borrowers and the
Collateral, at Borrowers’ sole expense, within forty-five (45) days after the
Third Amendment Closing Date, and Borrowers shall cooperate with Administrative
Agent and such Person in the conducting and completion of such field exam.”

 

(c)                                  Section 6.12 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

“6.12                   Financial Covenants.

 

“(a)                            Consolidated EBITDA.  Maintain and earn on a
consolidated basis as of the last day of each fiscal quarter, Consolidated
EBITDA for the twelve-month period ending on each such date equal to or greater
than the following:

 

For Each Fiscal
Quarter Ending on:

 

Consolidated EBITDA to be
not less than:

 

 

 

 

 

June 30, 2012

 

$

17,500,000

 

 

 

 

 

September 30, 2012

 

$

18,500,000

 

 

 

 

 

December 31, 2012

 

$

20,500,000

 

 

 

 

 

March 31, 2013

 

$

22,000,000

 

 

 

 

 

June 30, 2013, and the last day of each fiscal quarter thereafter

 

$

23,000,000

 

 

5

--------------------------------------------------------------------------------


 

“(b)                            Consolidated Leverage Ratio.  Maintain a
Consolidated Leverage Ratio not exceeding (i) 4.25:1.00 on June 30, 2012, (ii)
3.75:1.00 on September 30, 2012, (iii) 3.50:1.00 on December 31, 2012, and (iv)
3.25:1.00 on March 31, 2013, and on the last day of each fiscal quarter
thereafter.  This ratio will be calculated as of the last day of each fiscal
quarter for which this Agreement requires Borrowers to deliver financial
statements, using the results of the twelve-month period ending on the last day
of such fiscal quarter.

 

“(c)                             Basic Fixed Charge Coverage Ratio.  Maintain a
Basic Fixed Charge Coverage Ratio of at least 1.50:1.00.  This ratio will be
calculated as of the last day of each fiscal quarter for which this Agreement
requires Borrowers to deliver financial statements, using the results of the
twelve-month period ending on the last day of such fiscal quarter.  The current
portion of long-term liabilities will be measured as of the date twelve (12)
months prior to the current financial statement.”

 

4.                                      Waiver of Existing Events of Default. 
In consideration of the Borrowers’ execution and delivery of this Amendment and
the Borrowers’ agreements herein, the Lenders and the Administrative Agent
hereby waive the Existing Events of Defaults through and as of the dates of such
Existing Events of Default indicated on Annex A.  The waiver set forth herein is
strictly limited to the Existing Events of Defaults as of such dates and is not
intended to constitute a waiver of any Event of Default which may exist or arise
after the respective dates set forth in Annex A, including without limitation,
any Events of Default of a similar nature which may occur or arise after the
dates set forth in Annex A.  Nothing contained in the foregoing waiver is
intended to constitute or evidence a course of dealing at variance with the
specific terms of the Loan Documents.  For the avoidance of doubt, the Existing
Events of Defaults shall be deemed waived as of the Third Amendment Closing
Date, and the Borrowers shall not be deemed to be in breach, default or
violation of or under the Loan Agreement as of such date by reason of such
Existing Events of Defaults.

 

5.                                      Amendments of Certain Schedules and
Exhibits.

 

Exhibit D to the Credit Agreement is hereby amended to read in its entirety in
the form of Annex B attached hereto and made a part hereof.

 

6.                                      Miscellaneous Provisions.

 

(a)                                 The Borrowers hereby represent and warrant
that (i) except for the Existing Events of Default waived herein, no Default or
Event of Default exists as of the Third Amendment Closing Date and (ii) on the
Third Amendment Closing Date, after giving effect to this Amendment, all
representations and warranties (other than those representations made as of a
specified date) contained in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects.

 

(b)                                 The Borrowers hereby represent and warrant
that (i) each of the Borrowers is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and has the
corporate power, and has been duly authorized by all requisite action, to

 

6

--------------------------------------------------------------------------------


 

execute and deliver this Amendment and to perform its obligations hereunder,
(ii) this Amendment has been duly executed and delivered by each of the
Borrowers, (iii) each of this Amendment and the Credit Agreement, as amended
hereby, does not conflict with any law, agreement or obligation by which any
Borrower is bound, and (iv) this Amendment and the Credit Agreement (as amended
by this Amendment) constitute the legal, valid and binding obligations of each
Borrower, enforceable against such Borrower in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought at equity or at law).

 

(c)                                  Each of the Borrowers hereby acknowledges,
agrees and affirms (a) its obligations under the Credit Agreement and the other
Loan Documents, (b) the grant of the Liens pursuant to the Collateral Documents,
and (c) that such Liens created and granted are valid and continuing and secure
the Obligations in accordance with the terms thereof, in each case after giving
effect to this Amendment.

 

7.                                      Conditions to Amendment.  The
effectiveness of this Amendment shall be subject to the satisfaction of the
following conditions precedent on or before the Third Amendment Closing Date:

 

(a)                                 No Default.  Except for the Existing Events
of Default waived herein, no Default or Event of Default shall have occurred and
be continuing.

 

(b)                                 Closing Requirements.  The Borrowers shall
have delivered to the Administrative Agent a fully executed counterpart of this
Amendment as executed by all Lenders and Borrowers named hereto as signatories,
in each case in form and substance acceptable to the Administrative Agent.

 

(c)                                  No Material Adverse Effect.  No Material
Adverse Effect shall exist, as reasonably determined by the Administrative
Agent, since the date of the end of the most recent fiscal interim period for
which the Borrowers’ financial statements have been delivered to the
Administrative Agent.

 

(d)                                 Representations and Warranties.  The
representations and warranties of the Borrowers in this Amendment and the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, and the other Loan Documents shall be true and
correct in all material respects with the same effect as if made on the Third
Amendment Closing Date (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and except that
each representation and warranty set forth in Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent annual or quarterly
financial statements, or projections, furnished by the Borrowers).

 

(e)                                  Fees.  The Borrowers shall have paid all
fees and expenses required to be paid pursuant to Section 8 of this Amendment.

 

7

--------------------------------------------------------------------------------


 

8.                                      Fees and Expenses.  (a)  The Borrowers
shall on the Third Amendment Closing Date pay to the Administrative Agent, for
the account of each Lender (to be paid to and shared by the Lenders pro rata
based on their respective Commitments), an Amendment Fee calculated as twelve
and one-half basis points multiplied by the Aggregate Commitments.  Upon receipt
of evidence that all parties hereto have executed this Amendment, the
Administrative Agent is hereby authorized to debit any accounts of the Borrowers
on the date hereof to effect such payment

 

(b)                                 The Borrowers shall pay all reasonable
expenses incurred by the Administrative Agent in the drafting, negotiation and
closing of the documents and transactions contemplated hereby, including the
reasonable fees and disbursements of the Administrative Agent’s counsel.

 

9.                                      References in Loan Documents.  All
references to the Credit Agreement in the Notes and the Collateral Documents
shall be deemed to refer to the Credit Agreement, as amended by this Amendment
and any other amendments which may be executed.  This Amendment shall constitute
a “Loan Document” as defined in the Credit Agreement.

 

10.                               No Further Amendments.  Except for the
amendments set forth herein and in any other agreement executed by the parties
on the date hereof, the text of the Credit Agreement, Security Agreement and all
other Loan Documents shall remain unchanged and in full force and effect,
including, without limitation, the provisions of Section 10.15 thereof
concerning the parties’ waiver of jury trial.  No consent or waiver by any of
the Lender Parties under the Loan Agreement, Security Agreement or any other
Loan Document is granted or intended except as expressly set forth herein or
therein (and such consent or waiver is limited to the specific matters described
herein as of the date hereof), and the Lender Parties expressly reserve the
right to require strict compliance with the terms of each of the Loan Agreement
and Security Agreement, as amended hereby, and the other Loan Documents in all
respects.  The consents and amendments agreed to herein shall not constitute a
modification of, or a course of dealing at variance with, the Credit Agreement
or Security Agreement such as to require further notice by the Lender Parties to
require strict compliance with the terms of the Credit Agreement, Security
Agreement and the other Loan Documents in the future.

 

11.                               Borrowers’ Further Agreements.  (a)  In
consideration of the agreements of the Administrative Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Borrowers on behalf of
itself and its successors, assigns, and other legal representatives hereby
absolutely, unconditionally and irrevocably release, remise and forever
discharge the Administrative Agent, each Lender, all Lender Parties, the
Collateral Agent, the Lead Arranger and their respective successors and assigns,
and their respective Affiliates, subsidiaries, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the
Administrative Agent, each Lender and all such other Persons described above
being hereinafter referred to collectively as the “Releasees”, and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim”, and collectively, “Claims”) of every name and nature,
known or unknown, suspected or

 

8

--------------------------------------------------------------------------------


 

unsuspected, both at law and in equity, which such Borrower, or any of its
respective administrators, successors, assigns, and other legal representatives,
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, the other Loan Documents or this Amendment or
transactions thereunder or hereunder related thereto or hereto.

 

(b)                                 Each of the Borrowers understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each of the Borrowers agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

12.                               Applicable Law.  THIS AMENDMENT SHALL BE
DEEMED TO BE MADE PURSUANT TO THE LAWS OF THE STATE OF RHODE ISLAND WITH RESPECT
TO AGREEMENTS MADE AND TO BE PERFORMED WHOLLY IN THE STATE OF RHODE ISLAND AND
SHALL BE CONSTRUED, INTERPRETED, PERFORMED AND ENFORCED IN ACCORDANCE THEREWITH.

 

13.                               Captions.  The captions in this Amendment are
for convenience of reference only and shall not define or limit the provisions
hereof.

 

14.                               Counterparts.  This Amendment may be executed
in any number of counterparts, and by the different parties hereto on separate
counterparts, each of which when executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument.  In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one such counterpart executed by the party against whom
enforcement of this Amendment is sought.  Delivery of an executed signature page
of this Amendment by facsimile transmission shall be deemed to be effective as
an in-hand delivery of an original executed counterpart hereof.

 

15.                               Reaffirmation.  Except as modified and amended
hereby, the Credit Agreement shall remain in full force and effect and is in all
other respects hereby ratified and confirmed by the Borrowers, the Lenders, the
Administrative Agent and all other Persons executing this Amendment.

 

16.                               FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT
EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS
DOCUMENT SUPERSEDES ANY COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE
OF TERMS AND CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH
COMMITMENT LETTER, TERM

 

9

--------------------------------------------------------------------------------


 

SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

(The next page is the first signature page.)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Brenda H. Little

 

 

Name:

Brenda H. Little

 

 

Title:

Vice President

 

[Summer Infant/Third Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Donald C. McQueen

 

 

Name:

Donald C. McQueen

 

 

Title:

Senior Vice President

 

[Summer Infant/Third Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER AND COLLATERAL AGENT:

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender and Collateral Agent

 

 

 

 

 

By:

/s/ Robert R. Kent

 

 

Name:

Robert R. Kent

 

 

Title:

Senior Vice President

 

[Summer Infant/Third Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK RHODE ISLAND, as a Lender

 

 

 

 

 

By:

/s/ W. Timothy Coggins

 

 

Name:

W. Timothy Coggins

 

 

Title:

SVP

 

[Summer Infant/Third Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Daniel M. Grondin

 

 

Name:

Daniel M. Grondin

 

 

Title:

Senior V.P.

 

[Summer Infant/Third Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ Edmund Schwartz

 

 

Edmund Schwartz

 

 

Interim Chief Financial Officer

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

By:

/s/ Edmund Schwartz

 

 

Edmund Schwartz

 

 

Interim Chief Financial Officer

 

[Summer Infant/Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------